DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance  on the merits on patent application 16/380430, attorney docket 165724/411598-03572. Application is assigned an effective filing date of 8/20/2018 based on Korean application 10-2018-0096831 filing date, and applicant is Samsung Display Co., LTD.   Claims 1-7, 9-15, 17-23, 25-27 are pending and are considered below. 

Response to Arguments
Applicant’s argument have been fully considered and are discussed below. Applicant has amended independent claims 1, 3, 5, 9. 11. 13, 17, 19, 21, 25 and 26 to include text to differentiate the claimed openings, and correctly argues that the amendments overcome the §112 rejection in the office action dated 6/28/2022.which is withdrawn.  

Allowable Subject Matter
Claims 1-7, 9-15, 17-23, 25-27 are allowed.
The following is a statement of reasons for allowance:  the prior art does not teach or suggest an open mask configured to pass material onto a PDL layer with openings and the mask having a protrusion that contacts the PDL layer outside the display area in combination with other limitations of claims 1, 9, 17 and 25.
Dependent claims carry the same novel feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893